        Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 VICTOR WALTHOUR,                             :
                             Plaintiff,       :
                                              :
 V.                                           : Case Number
                                              : 20-cv-00068
 CITY OF PHILADELPHIA, et al.,                :
                      Defendants.             :
                                              :
                                              :



                                          ORDER


       AND NOW, this _________ day of __________________, 2020, upon consideration of

Defendant the City of Philadelphia’s Motion to Dismiss and Memorandum of Law in Support and

any response thereto, it is hereby ORDERED that the Motion is GRANTED and that Plaintiff’s

Complaint is DISMISSED with prejudice.



                                          BY THE COURT:



                                          ___________________________________
                                          The Honorable Chad F. Kenney
                                          United States District Court Judge
        Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 2 of 12




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 VICTOR WALTHOUR,                                :
                               Plaintiff,        :
                                                 :
 V.                                              : Case Number
                                                 : 20-cv-00068
 CITY OF PHILADELPHIA, et al.,                   :
                      Defendants.                :
                                                 :
                                                 :



  DEFENDANT CITY OF PHILADELPHIA’S MOTION TO DISMISS PLAINTIFF’S
       COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6)

       Defendant, the City of Philadelphia, hereby files this Motion to Dismiss Plaintiff Victor

Walthour’s Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

       Pursuant to Local Rule 7.1(c), Defendant hereby incorporates by reference the attached

Memorandum of Law as though fully set forth at length herein.



                                                    Respectfully submitted,


Date: February 14, 2020                             s/ Sean McGrath
                                                    Sean McGrath
                                                    Assistant City Solicitor
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 15th Floor
                                                    Philadelphia, PA 19102
                                                    (215) 683-5444
                                                    sean.mcgrath@phila.gov
           Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 3 of 12




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
     VICTOR WALTHOUR,                                  :
                                  Plaintiff,           :
                                                       :
     V.                                                : Case Number
                                                       : 20-cv-00068
     CITY OF PHILADELPHIA, et al.,                     :
                          Defendants.                  :
                                                       :
                                                       :



            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT CITY OF
           PHILADELPHIA’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                 PURSUANT TO FED. R. CIV. P. 12(b)(1) AND (12(b)(6)

          Defendant, the City of Philadelphia, by and through its undersigned counsel, hereby files

this Memorandum of Law in Support of its Motion to Dismiss Plaintiff Victor Walthour’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

I.        INTRODUCTION

          Plaintiff’s Complaint has numerous jurisdictional and substantive defects, each of which

mandates dismissal. First, the Complaint seeks review of a state-court decision over which the

Court lacks jurisdiction under the Rooker-Feldman doctrine. Second, even if the Court could

grant Plaintiff relief without invalidating a state court, jurisdiction is still lacking because the

Complaint’s allegations do not support either federal question or diversity jurisdiction. Third,

regardless of jurisdictional defects, the Complaint fails to allege any claim against the City and

should therefore be dismissed pursuant to Rule 12(b)(6).

          For all of these reasons, the City respectfully requests the Complaint be dismissed with

prejudice.


                                                   1
        Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 4 of 12




II.    FACTS AND PROCEDURAL HISTORY

       Plaintiff Victor Walthour filed a pro se Complaint on January 3, 2020 against the City of

Philadelphia, as well as the Honorable Judge John Herron, Paul Feldman, Linda Hobkirk, and

PNC Bank. Compl., ECF No. 1. Several of Plaintiff’s filings have included attachments of

various orders and opinion excerpts from state court decisions concerning a trust created for Mr.

Walthour’s wife, Rosalyn Patterson Walthour. Attached to the Complaint, for example, was a

March 24, 2006 Order from the Philadelphia Court of Common Pleas approving a settlement in

which $6,621,570.80 was paid to Plaintiff and Linda Hobkirk as co-guardians of the Estate of

Ms. Walthour to be placed in a trust. Compl. 7-9, ECF No. 1. Plaintiff’s January 15, 2020 letter

to the court included a September 11, 2006 Court of Common Pleas Order appointing Defendant

PNC Bank as the Trustee of Ms. Walthour’s trust. Pl.’s January 15, 2020 Letter 2, ECF No. 3.

Plaintiff’s Proof of Service on the City and PNC Bank included an attached January 8, 2013

Delaware County Court of Common Pleas Order granting an action by PNC Bank to eject

Plaintiff from the property located at 809 Shavertown Road, Concord Township, Delaware

County Pennsylvania. Proof of Service 3, ECF No. 5. Those attachments indicate Defendants

Herron, Feldman, Hobkirk, and PNC Bank [hereinafter “Trust Defendants”] were involved in

one or several of the state court proceedings involving Ms. Walthour’s trust.

       The Complaint alleges that the Trust Defendants conspired “to forge documents to sale

[sic] property Mr. Walthour won in settlement,” which constituted the “illegal selling of property

located at 809 Shavertown Road, Garnet Valley PA 19060.” Compl. II, III.C. The Complaint,

however, contains no allegations regarding the City of Philadelphia. Plaintiff’s sole alleged

injury was that he and his family were evicted from the Property. The Complaint does not seek

relief, stating that any relief would be “named later.” Compl. V.



                                                 2
         Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 5 of 12




III.   ARGUMENT

       The Complaint should be dismissed pursuant to Rule 12(b)(1) because the Plaintiff seeks

review of the state-court ejectment judgment barred by Rooker-Feldman and otherwise fails to

allege a federal cause of action or diversity among himself and all defendants. Alternatively, the

Complaint should be dismissed pursuant to Rule 12(b)(6) because it fails to allege any facts

involving the City and cannot state a claim for conspiracy against any of the other named

defendants.


       A.      THE COURT LACKS JURISDICTION BECAUSE MR. WALTHOUR
               SEEKS TO INVALIDATE A STATE COURT JUDGMENT AND FAILS
               TO ALLEGE DIVERSITY OR A FEDERAL CAUSE OF ACTION

       Under Federal Rule of Civil Procedure 12(b)(1), dismissal is proper if a federal district

court lacks subject-matter jurisdiction to hear a claim. In re Schering Plough Corp.

Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012). It is well-settled that

the burden of establishing the federal court’s jurisdiction always lies with the plaintiff. Save

Ardmore Coalition v. Lower Merion Twp., 419 F.Supp.2d 663, 669 (E.D. Pa. 2005). It is

“presume[d] that federal courts lack jurisdiction unless the contrary appears affirmatively from

the record.” Renne v. Geary, 501 U.S. 312, 316 (1991).

       A Rule 12(b)(1) motion can present either a facial or a factual attack. Singleton v. Jas

Auto. LLC, 378 F. Supp. 23d 334, 342 (E.D. Pa. 2019) (citing Davis v. Wells Fargo, 824 F.3d

333, 346 (3d Cir. 2016)). Facial attacks, such as those brought here, assert that the complaint is

insufficient on its face to invoke the subject matter jurisdiction of the court. Constitution Party of

Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014). Facial attacks are properly considered under the

well-known standard used for Rule 12(b)(6) motions, discussed infra, which requires that all

well-plead allegations be construed in favor of the nonmoving party. Id. at 358. As set forth


                                                  3
         Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 6 of 12




below, the Court lacks jurisdiction because the Complaint seeks relief from a state court

judgment and fails to allege facts sufficient to establish subject matter jurisdiction.

                            1. Rooker-Feldman Precludes Jurisdiction Because Mr. Walthour
                               Seeks Relief From A State Court Ejectment Order

        The Rooker-Feldman doctrine establishes the circumstances in which the Supreme

Court’s appellate jurisdiction over state-court judgments, 28 U.S.C. § 1257, precludes a federal

district court from exercising subject-matter jurisdiction. Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 281 (2005). The doctrine has four requirements: “(1) the federal

plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-court

judgments’; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Great W. Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (citing Exxon Mobil,

544 U.S. at 284). While all four requirements must be met, the Third Circuit has emphasized that

the “second and fourth requirements are the key to determining whether a federal suit presents an

independent non-barred claim.” Id. at 166.

        Here, all four elements are satisfied. First, Plaintiff was subject to an order from the

Delaware County Court of Common Pleas granting an ejectment action in favor of PNC Bank

against Plaintiff and all other occupants of the Property. Proof of Service 3, ECF No. 5. Second,

the Complaint alleges as his injury that “Mr. Walthour and family was evicted from said

residence.” Compl. IV. Third, the state court judgment was entered in 2013, well before the

filing of the instant action. Finally, clearly dissatisfied with the state court outcome, Plaintiff asks

this Court to conclude that the sale of the Property was “illegal.” Compl. II.B. Such relief could

not be granted without nullifying the state court’s determination that PNC Bank was entitled to

possession of the Property and would, thus, constitute an improper review of the state court


                                                   4
         Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 7 of 12




decision. See Alvarez v. Attorney Gen. for Fla., 679 F.3d 1257, 1264 (11th Cir. 2012) (“It is

abundantly clear . . . that the claim would succeed ‘only to the extent that the state court wrongly

decided the issues.’”) (citation omitted). Therefore, Rooker-Feldman dictates that the Court

refrain from exercising jurisdiction and dismiss the Complaint pursuant to Rule 12(b)(1) with

prejudice.

                           2. The Court Otherwise Lacks Jurisdiction Because Mr. Walthour
                              Only Alleges a State Conspiracy Claim and is of the Same
                              Citizenship as the City.

       Regardless of the mandates of Rooker-Feldman, Plaintiff has failed to establish that the

Court has subject matter jurisdiction over his claims. Under 28 U.S.C. § 1331, federal district

courts have original jurisdiction of civil actions that arise under the Constitution and federal laws

or treaties. Whether a claim arises under federal law depends on the well-plead allegations in the

complaint. Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 808 (1986). Dismissal

for lack of federal question jurisdiction is appropriate where the right claimed is insubstantial,

implausible, or otherwise completely devoid of a federal controversy. Amberg-Blyskal v.

Transportation Sec. Admin., 832 F. Supp. 2d 445, 447 (E.D. Pa. 2011) (citing Kulick v. Pocono

Downs Racing Ass’n, 816 F.2d 895, 899 (3d Cir.1987)).

       Here, Plaintiff marked “Federal Questions” as the basis for this Court’s jurisdiction, but

failed to allege any claims against the City, federal or otherwise. Construing the complaint

liberally, it appears Plaintiff is attempting to assert a state-law claim for conspiracy against the

Trust Defendants. Even if Plaintiff was to amend the complaint and allege the City was somehow

involved as well, such a claim does not implicate federal law and cannot constitute a basis for

federal question jurisdiction. Because the Complaint is devoid of a federal controversy, the Court

does not have jurisdiction under § 1331.



                                                  5
         Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 8 of 12




       Federal district courts also retain original jurisdiction over civil actions exceeding

$75,000 in controversy and where there is complete diversity between plaintiff and defendants.

28 U.S.C. § 1332. Complete diversity exists only where a plaintiff is the citizen of a different

state than each of the defendants. Id. As this Court has previously noted, the City of Philadelphia

is a Pennsylvania citizen. Walthour v. City of Philadelphia, 2019 WL 1078354, at *2 (E.D. Pa.

Mar. 6, 2019).

       Here, Plaintiff represents in his pleadings that he resides in Garnet Valley, Pennsylvania.

Compl. I.A., ECF No. 1. As a result, both Plaintiff and the City are Pennsylvania citizens,

complete diversity does not exist, and this Court does not have subject matter jurisdiction.

       Based on the foregoing, the Court lacks jurisdiction under Rooker-Feldman and

alternatively because Plaintiff has failed to demonstrate either federal question or diversity

jurisdiction. As a result, the Complaint should be dismissed pursuant to Rule 12(b)(1) with

prejudice.

       B.        THE CITY SHOULD BE DISMISSED AS A DEFENDANT BECAUSE
                 PLAINTIFF HAS NOT AND CANNOT ALLEGE A BASIS FOR RELEF
                 AGAINST THE CITY

       Even if this Court had jurisdiction to consider the Complaint, the City should be

dismissed as a defendant pursuant to Rule 12(b)(6) because Plaintiff has not, and cannot, allege

any claim against the City. Under Rule 12(b)(6), the Court should dismiss an action when a

complaint “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

The Federal Rules require a short, plain statement of the claim that will give defendants notice of

the claim the grounds supporting the claim. Fed R. Civ P. 8(a)(2). “[A] plaintiff's obligation to

provide the ‘grounds’ of his “entitle[ment] to relief” requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.



                                                 6
         Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 9 of 12




Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqball, 556 U.S. 662, 678-79 (2009)

(stating that a Complaint must contain something more than “naked assertion[s]” devoid of

“further factual enhancement.”). Pro se complaints should be construed liberally, applying

relevant law irrespective of whether the pro se litigant mentions the law specifically. Amberg-

Blyskal 832 F. Supp. 2d at 447 (citing Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003)).

       The Complaint fails to cite any law or otherwise indicate his claim against Defendants

and, in particular, against the City. Liberally construing the allegations in the Complaint, the only

claim appears to be one for civil conspiracy. “A claim for civil conspiracy under Pennsylvania

law requires: ‘(1) a combination of two or more persons acting with a common purpose to do an

unlawful act or to do a lawful act by unlawful means or for an unlawful purpose; (2) an overt act

done in pursuance of the common purpose; and (3) actual legal damage.’” Egli v. Strimel, 251 F.

Supp. 3d 827, 840 (E.D. Pa. 2017). Allegations of a conspiracy cannot be conclusory or rely on

bare suspicions or speculation, they must be firmly based in facts. Id.

       Here, as stated above, Plaintiff has failed to assert any factual allegations against the City.

Aside from listing the City as a defendant, the Complaint actually never mentions the City again

as a defendant. This is not surprising as it is unclear what possible involvement the City could

have had in the past state court litigation which appears to be the foundation of the instant action.

Regardless, the Complaint fails to allege facts to support a claim for conspiracy against any of

the defendants. Plaintiff’s sole allegation that “[Judge] John W. Herron conspired with

[defendants] . . . to forge documents to sale [sic] property Mr. Walthour won in settlement” is

conclusory and not based in any fact. Plaintiff, for example, fails to allege how defendants were

acting with a common purpose, identify any allegedly forged documents, or otherwise provide a

factual basis for his claim. As a result, Plaintiff has not, and cannot claim that the City was



                                                  7
          Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 10 of 12




involved in any alleged conspiracy and the City should therefore be dismissed as a defendant

pursuant to Rule 12(b)(6).

    IV.       CONCLUSION

          In summary, the Rooker-Feldman doctrine precludes this Court from exercising

jurisdiction and the Complaint’s allegations are otherwise insufficient to support subject matter

jurisdiction. Alternatively, Plaintiff fails to allege any facts that would entitle him to relief

against the City or the Trust Defendants. Therefore, pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6), the City respectfully requests the Complaint be dismissed with prejudice.



                                                        Respectfully submitted,

Date: February 14, 2020                                 s/ Sean McGrath
                                                        Sean McGrath
                                                        Assistant City Solicitor
                                                        City of Philadelphia Law Department
                                                        1515 Arch Street, 15th Floor
                                                        Philadelphia, PA 19102
                                                        (215) 683-5444
                                                        sean.mcgrath@phila.gov




                                                   8
       Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 11 of 12




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 VICTOR WALTHOUR,                             :
                             Plaintiff,       :
                                              :
 V.                                           : Case Number
                                              : 20-cv-00068
 CITY OF PHILADELPHIA, et al.,                :
                      Defendants.             :
                                              :
                                              :



                              CERTIFICATE OF SERVICE

      I, Sean J. McGrath, hereby certify that, on the date set forth below, I served a true and

correct copy of Defendant City of Philadelphia’s Motion to Dismiss and accompanying

Memorandum of Law by Notice of Docket Activity sent automatically by CM/ECF on the

following counsel who are registered as CM/ECF filing users and have consented to acting

electronic service through CM/ECF:

                    Dean E. Weisgold
                    1835 Market Street, Suite 1215
                    Philadelphia, PA 19103
                    215-979-7602

                    Martha Gale
                    Administrative Office of PA Courts
                    1515 Market Street
                    Suite 1414
                    Philadelphia, PA 19102
                    215-560-6300

                    Susan M. Verbonitz
                    Weir & Partners, LLP
                    The Widener Building
                    Suite 500
                    1339 Chestnut Street
                    Philadelphia, PA 19107

                                              1
        Case 2:20-cv-00068-GAM Document 13 Filed 02/14/20 Page 12 of 12




       I further certify that on the date set forth below, I served a true and correct copy of

Defendant City of Philadelphia’s Motion to Dismiss and accompanying Memorandum of Law by

United States first class mail to the following unrepresented parties:

                       Victor Walthour
                       3175 Hammond Drive
                       Garnet Valley, PA 19060

                       Linda K. Hobkirk, Esq.
                       Two Bala Plaza, Suite 300
                       Bala Cynwyd, PA 19004



                                      BY:     s/ Sean J. McGrath
                                              Assistant City Solicitor

Dated: February 14, 2020




                                                 2
